DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burckel et al. (FR 3 027 995) in view of Hanschen et al. (US 2017/0241310).
With respect to claims 1 and 15, Burckel et al. teach a conduit for air flow comprising a first section that is tubular and substantially non-perforated (Fig.1A, Item 1’); and a second section with at least a portion having a multiplicity of perforations (Fig.1A, Item 4’) that provide an average flow resistance, wherein the second section is either (a) tubular 10and connected in series with the first section, with an outer surface of the 
However, Burckel et al. fail to disclose wherein the perforations are microperforations that provide an average flow resistance of from 50 MKS Rayls to 8000 MKS Rayls therethrough.
On the other hand, Hanschen et al. teach a conduit (Fig.2) for air flow comprising microperforations (Fig.2, Items 116; ¶ [0043]) providing an average flow resistance of from 50 MKS Rayls to 8000 MKS Rayls therethrough (¶ [0046] – [0047]).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Hanschen et al. microperforations as the Burckel et al. perforations because it would provide sound attenuation while streamlining air flow to reduce pressure drop across the conduit by tuning the conduit to exhibit a predetermined acoustic impedance and flow resistance as necessitated by the specific requirements of the particular application.  
 With respect to claim 2, Burckel et al. teach wherein the second section (Fig.1A, Item 4) is tubular and connected in 15series with the first section (Fig.1A, Item 1’), the second section further comprising an outer wall (Fig.2A, Item 4’) and an inner wall (Fig.2A, Item 3’) nested within the outer wall, with microperforations extending through at least the inner wall.  
With respect to claim 3, Burckel et al. teach wherein at least portions of the inner and outer walls are 20spaced apart from each other by a gap (Fig.2A), and microperforations extend through both the inner and outer walls.  

With respect to claim 6, Burckel et al. teach wherein the second section (Fig.1A, Item 4) is tubular and 30connected in series with the first section (Fig.1A, Item 6) and said conduit further comprises a third section (Fig.1A, Item 6’) that is tubular and connected in series with the second section.  
With respect to claim 14, Hanschen et al. teach wherein the conduit is part of an HVAC system (¶ [0006]).  

Claims 7 – 9 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burckel et al. (FR 3 027 995) in view of Hanschen et al. (US 2017/0241310), and further in view of Ludlow et al. (US 3,118,517).
With respect to claims 7 and 13, Burckel et al. and Hanschen et al. teach the limitations already discussed in a previous rejection, but fail to disclose wherein the second section is disposed within the first section. 
Nevertheless, Ludlow et al. teach a conduit comprising a first section (Figs.1 and 2, Item 10) and a second section (Figs.1 and 2, Item 20); and wherein the second section is disposed within the first section (Figs.1 and 2).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Ludlow et al. configuration with the Burckel et al. and Hanschen et al. design because it would provide a compact and slimmer 
With respect to claims 8, 9 and 11, the Examiner considers that it would have been an obvious matter of design choice to provide the second section being generally planar and aligned approximately parallel to the direction of air flow, or wherein the second section is tubular because it would tune the system to provide a predetermined acoustic performance as necessitated by the specific requirements of the particular application. Furthermore, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  
With respect to claim 12, Burckel et al. teach comprising an acoustic insulation material (Fig.3, Item 7) 15disposed within a gap, the acoustic insulation material comprising one or more of a fibrous material, foam, and particulate layer.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burckel et al. (FR 3 027 995) in view of Hanschen et al. (US 2017/0241310) and Ludlow et al. (US 3,118,517), and further in view of Schnell (US 1,811,762).
Burckel et al., Hanschen et al. and Ludlow et al. teach the limitations already discussed in a previous rejection, but fail to disclose wherein the diameter of at least a portion of the second section decreases with respect to the direction of air flow along the conduit. 

It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Schnell configuration with the Burckel et al., Hanschen et al. and Ludlow et al. design because it would guide the flow to interact with the gap created between the first and second section of the conduit, in this manner improving the acoustic performance of the conduit.   
  
Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 12, 2022